DETAILED ACTION   

Claim Objections
1.	Claims 7, 8 are objected to because of the following informalities:
          	In claim 7, line 2, “a channel region” should be changed to – the channel region --.
 	 In claim 8, line 1, “concentraions” should be changed to – concentraion--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 – 3, 11, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanyu et al. (2018/0219029).
With regard to claim 1, Hanyu et al. disclose a display apparatus (for example, see fig. 2, or 12) comprising: 
a substrate (100); 
a first thin-film transistor (12) and a second thin-film transistor (11) disposed on the substrate (100), the first thin-film transistor (12) and the second thin-film transistor (11) arranged at different distances from a top surface of the substrate (100);  and 

polycrystalline silicon (for example, see paragraph [0042]) and a first gate electrode (referred to as “40A” by examiner’s annotation shown in fig. 2 below; wherein the first gate 40A made from the gate electrode 40) that overlaps a channel region (referred to as “80A” by examiner’s annotation shown in fig. 2 below) of the first semiconductor layer (80) in a direction of a thickness of the substrate (100), the second thin-film transistor (11) comprises a second semiconductor layer (20) including an oxide semiconductor (for example, see paragraph [0042]), and the first gate electrode (40A) has a stacked structure including a first layer and a second layer, wherein the second layer includes titanium and the first layer includes a different material from the second layer. (paragraph [0058] discloses the gate electrode 40 made of a film stack of molybdenum (Mo), titanium (Ti), or/and aluminum (Al). Therefore, the second layer is titanium, and the first layer is molybdenum).

    PNG
    media_image1.png
    415
    511
    media_image1.png
    Greyscale

With regard to claims 2, 14, Hanyu et al. disclose the second layer (titanium layer, for example, [0058]) is disposed between the first layer (molybdenum layer, for example, [0058]) and the first semiconductor layer (80). (because the stacked layer 40A, as indicated above, includes at least the second layer includes titanium, formed on the first layer includes molybdenum).
With regard to claims 3, 15, Hanyu et al. disclose the first gate electrode (40A) further 
comprises a third layer (the stacked layer includes at least one layer functioning as a third layer; for example, [0058]) that is disposed on the first layer (the first layer is molybdenum). There are inherently the third layer includes titanium because the stacked layer is multiple layers including a titanium layer functioning as a third layer. 
With regard to claim 11, Hanyu et al. disclose a display apparatus (for example, see fig. 2, or 12) comprising: 

a first thin-film transistor (12) and a second thin-film transistor (11) disposed on the substrate (100);  and 
a display device (210, figs. 18, 19) electrically connected to the first thin-film transistor (12) (a display device 210, figs. 18, 19 inherently electrically connected to the first thin-film transistor in order to have the light emission for example, see paragraphs [0081], [0085], [0086]), wherein the first thin-film transistor (12) comprises a first semiconductor layer (80) including 
polycrystalline silicon (for example, see paragraph [0042]) and a first gate electrode (referred to as “40A” by examiner’s annotation shown in fig. 2 below; wherein the first gate 40A made from the gate electrode 40) that overlaps the first semiconductor layer (80) in a direction of a thickness of the substrate (100), 
the first semiconductor layer (80) includes a channel region (referred to as “80A” by examiner’s annotation shown in fig. 2 below) that overlaps the first gate electrode (40A) in the direction of the thickness of the substrate (100), and a drain region (referred to as “80A2” by examiner’s annotation shown in fig. 2 below) and a source region (referred to as “80A1” by examiner’s annotation shown in fig. 2 below) respectively arranged on both sides of the channel region (80A)
the first gate electrode (40A) has a stacked structure including a first layer and a second layer, wherein the second layer includes titanium and the first layer includes a different material from the second layer. (paragraph [0058] discloses the gate electrode 40 made of a film stack of molybdenum (Mo), titanium (Ti), or/and aluminum (Al). Therefore, the second layer is titanium, and the first layer is molybdenum).

    PNG
    media_image2.png
    413
    539
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 - 6, 16 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (2018/0219029) in view of LI et al. (2020/0152663).
With regard to claims 4, 5, 16, 17, Hanyu et al. do not clearly disclose a capacitor that overlaps the first thin-film transistor in the direction of the thickness of the substrate, wherein the first gate electrode is a first electrode of the capacitor; wherein: the capacitor farther comprises a 
However, Li discloses a capacitor (640, 691) that overlaps the first thin-film transistor (a transistor having a gate 640, and an active layer 620) in the direction of the thickness of the substrate (S), wherein the first gate electrode (640) is a first electrode of the capacitor (640, 691); wherein: the capacitor (640, 691) farther comprises a second electrode (691) that overlaps the first electrode (640) in the direction of the thickness of the substrate (S), the display apparatus further comprises a first insulating layer (630) disposed between the first semiconductor layer (620) and the first gate electrode (640), a second  insulating layer (650) disposed between the first gate electrode (640) and the second electrode (691), and a third insulating layer (710) disposed on the second electrode (691), and the second semiconductor layer (670) is disposed on (on the bottom surface or on at least the sidewall of the layer 710) the third insulating layer (710). 

    PNG
    media_image3.png
    400
    544
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hanyu et al.’s device to have a capacitor that overlaps the first thin-film transistor in the direction of the thickness of the substrate, wherein the first gate electrode is a first electrode of the capacitor; wherein: the capacitor farther comprises a second electrode that overlaps the first electrode in the direction of the thickness of the substrate, the display apparatus further comprises a first insulating layer disposed between the first semiconductor layer and the first gate electrode, a second  insulating layer disposed between the first gate electrode and the second electrode, and a third insulating layer disposed on the second electrode, and the second semiconductor layer is disposed on the third insulating layer as taught by Li et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device and prevent damage to the semiconductor patterns and enhancing the reliability of the electrical connection between the vias and the semiconductor patterns for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
claims 6, 20, Hanyu et al. disclose a light barrier layer (a blocking layer 32 functioning as a light barrier layer) that overlaps the second semiconductor layer (20) in the direction of the thickness of the substrate (100) and is disposed between the second insulating layer (an insulating layer 32 functioning as a second insulating layer) and the third insulating layer (an insulating layer 50 functioning as a third insulating layer).
With regard to claim 18, Hanyu et al. disclose the second thin-film transistor comprises a second semiconductor layer (20) including an oxide semiconductor (for example, see paragraph [0042]).
6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (2018/0219029) in view of Chen et al. (2007/0085115).
With regard to claim 7, Hanyu et al. disclose the first semiconductor layer (80)
includes the channel region (80A as indicated above) that overlaps the first gate electrode (40A) in the direction of the thickness of the substrate (100), and a drain region (“80A2” as indicated fig. 2 below) and a source region (“80A1” as indicated fig. 2 below) respectively arranged on both sides of the channel region (80A).

    PNG
    media_image2.png
    413
    539
    media_image2.png
    Greyscale

Hanyu et al. do not clearly disclose the channel region, the source region, and the drain region are doped with identical impurities, and a doping concentration of the impurities of the channel region is less than doping concentrations of the impurities of the drain region and the source region.
However, Chen et al. discloses the channel region (316), the source region (312), and the drain region (314) are doped with identical impurities (n-type impurities), and a doping concentration of the impurities of the channel region (316) is less than doping concentrations of the impurities of the drain region (314) and the source region (312). (for example, see paragraph [0045], fig. 3A).

    PNG
    media_image4.png
    386
    599
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hanyu et al.’s device to have the channel region, the source region, and the drain region are doped with identical impurities, and a doping concentration of the impurities of the channel region is less than doping concentrations of the impurities of the drain region and the source region as taught by Chen et al. in order to enhance a high mobility of the channel region for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (2018/0219029) in view of Chen et al. (2007/0085115) and further in view of Zhang et al. (2020/0321475).
With regard to claim 8, Hanyu et al. and Chen et al. do not clearly disclose the doping concentrations of the impurities of the channel region are in a range of 1 x e11/cm2 to 1 x e13/cm2.
However, Zhang et al. disclose the doping concentrations of the impurities of the channel region are in a range of 1 x e11/cm2 to 1 x e13/cm2. (for example, see paragraph [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hanyu et al. and Chen et al.’s device to have the doping concentrations of the impurities of the channel region are in a range of 1 x e11/cm2 to 1 x e13/cm2 as taught by Zhang et al. in order to enhance a high mobility of the channel region for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (2018/0219029) in view of Chen et al. (2007/0085115) and further in view of Wang et al. (2020/0176612).
With regard to claim 9, Hanyu et al. and Chen et al. do not clearly disclose the impurities are boron.
However, Wang et al. disclose the impurities are boron. (for example, see paragraph [0036] discloses the source region and the drain region of the thin-film transistor are polycrystalline silicon doped with boron ions (B+) wherein the channel region made of the polycrystalline silicon).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hanyu et al. and Chen et al.’s device to have the impurities are boron as taught by Wang et al. in order to increase the concentration of hole carriers in the source-drain region, so as to increase the potentials of the source region and the drain region, as is known to one of ordinary skill in the art.
10.	Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (2018/0219029) in view of Takechi et al. (10,797,088).
claim 10, 19, Hanyu et al. do not clearly disclose a hydrogen concentration of the second semiconductor layer is greater than a hydrogen concentration of the first semiconductor layer.
However, Takechi et al. disclose a hydrogen concentration of the second semiconductor (121) layer is greater than a hydrogen concentration of the first semiconductor layer (111). (because the oxide-semiconductor layer 121 containing high-concentration hydrogen 212, for example, figs. 8A, 11A and hydrogen concentrations are varied during processing. Therefore, a hydrogen concentration of the second semiconductor (121) layer is greater than a hydrogen concentration of the first semiconductor layer (111)).

    PNG
    media_image5.png
    186
    671
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hanyu et al.’s device to have a hydrogen concentration of the second semiconductor layer is greater than a hydrogen concentration of the first semiconductor layer as taught by Wang et al. in order to increase the concentration of hole carriers in the source-drain region, so as to increase the potentials of the source region and the drain region, as is known to one of ordinary skill in the art. Moreover, Applicant’s claim 22 does not distinguish over Tai et al. and Maund references regardless of the process used to have hydrogen because only the final product is relevant, not the process of making such as “a hydrogen concentration of the second semiconductor layer is greater than a hydrogen concentration of the first semiconductor .  

11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (2018/0219029) in view of Zhang et al. (2020/0321475).
With regard to claim 12, Hanyu et al. do not clearly disclose the doping concentrations of the impurities of the channel region are in a range of 1 x e11/cm2 to 1 x e13/cm2.
However, Zhang et al. disclose the doping concentrations of the impurities of the channel region are in a range of 1 x e11/cm2 to 1 x e13/cm2. (for example, see paragraph [0032]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hanyu et al.’s device to have the doping concentrations of the impurities of the channel region are in a range of 1 x e11/cm2 to 1 x e13/cm2 as taught by Zhang et al. in order to enhance a high mobility of the channel region for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanyu et al. (2018/0219029) in view of Wang et al. (2020/0176612).
claim 13, Hanyu et al. do not clearly disclose the impurities are boron.
However, Wang et al. disclose the impurities are boron. (for example, see paragraph [0036] discloses the source region and the drain region of the thin-film transistor are polycrystalline silicon doped with boron ions (B+) wherein the channel region made of the polycrystalline silicon).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Hanyu et al.’s device to have the impurities are boron as taught by Wang et al. in order to increase the concentration of hole carriers in the source-drain region, so as to increase the potentials of the source region and the drain region, as is known to one of ordinary skill in the art.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/TAN N TRAN/
Primary Examiner, Art Unit 2826